Name: Commission Regulation (EC) No 280/2002 of 14 February 2002 on the issue of system B export licences in the fruit and vegetables sector
 Type: Regulation
 Subject Matter: plant product;  tariff policy
 Date Published: nan

 Avis juridique important|32002R0280Commission Regulation (EC) No 280/2002 of 14 February 2002 on the issue of system B export licences in the fruit and vegetables sector Official Journal L 045 , 15/02/2002 P. 0032 - 0032Commission Regulation (EC) No 280/2002of 14 February 2002on the issue of system B export licences in the fruit and vegetables sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 1961/2001 of 8 October 2001 on detailed rules for implementing Council Regulation (EC) No 2200/96 as regards export refunds on fruit and vegetables(1), and in particular Article 6(6) thereof,Whereas:(1) Commission Regulation (EC) No 2427/2001(2) fixes the indicative quantities for system B export licences other than those sought in the context of food aid.(2) In the light of the information available to the Commission today, there is a risk that the indicative quantities laid down for the current export period for oranges and lemons will shortly be exceeded. This overrun will prejudice the proper working of the export refund scheme in the fruit and vegetables sector.(3) To avoid this situation, applications for system B licences for oranges and lemons exported after 14 February 2002 should be rejected until the end of the current export period,HAS ADOPTED THIS REGULATION:Article 1Applications for system B export licences for oranges and lemons submitted pursuant to Article 1 of Regulation (EC) No 2427/2001, export declarations for which are accepted after 14 February 2002 and before 15 March 2002, are hereby rejected.Article 2This Regulation shall enter into force on 15 February 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 February 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 268, 9.10.2001, p. 8.(2) OJ L 328, 13.12.2001, p. 22.